Case: 15-41478      Document: 00513645387         Page: 1    Date Filed: 08/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              August 19, 2016
                                      No. 15-41478
                                                                               Lyle W. Cayce
                                                                                    Clerk
JUAN AVILA; GUADALUPE GONZALEZ; JOSE HERRERA; EDUARDO
MARES; EZEQUIEL RODRIGUEZ; OSCAR RODRIGUEZ,

               Plaintiffs - Appellants

v.

PIONEER HI-BRED INTERNATIONAL, INCORPORATED,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:12-CV-241


Before DAVIS, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The plaintiff appellants challenge as inadequate the district court’s
$17,500 award to their attorneys in this case.              The district court, which
supervised the handling of this case during its life in that court until it was
ultimately compromised for $6,000, concluded after extensive briefing and oral
argument that this was a reasonable fee.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41478    Document: 00513645387     Page: 2   Date Filed: 08/19/2016



                                 No. 15-41478
      After a careful review of the briefs and record we find no abuse of
discretion and affirm the district court’s award.
      AFFIRMED.




                                       2